DETAILED ACTION

This communication is in response to the Application filed on 19 April 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes US 9916328, hereinafter referred to as (Sharifi et al.) and US 20170098159 (Sharifi et al. (2)). Sharifi et al. discloses a method, comprising: receiving, at an electronic device, a command directed to a first application operated by the electronic device (Sharifi et al., col. 38, lines 6-9. Here, the command is a selection of an assistance window. And, Sharifi et al., col. 38, lines 45-52. The method of obtaining a previously captured screen image is a first application.); determining, at the electronic device, input data for a plurality of features presented by the first application in response to user interface interactions comprising the input data provided while executing a task within the first application (Sharifi et al., col. 38, lines 9-16. Input data may be previously captured data which is then used by assistance window (user executing task via interface interactions). Also, Sharifi et al., col. 38, lines 45-54. This excerpt shows how images (i.e., a plurality of features) are identified based on the user selection actions.), wherein the determined input data for each of the plurality of features is obtained from actions performed from the user interface interactions and type of feature (Sharifi et al., fig. 22(2205-2215) shows how images (i.e., a plurality of features) are identified based on the user selection actions.  Here, the type of feature is an image.); capturing, at the electronic device, the input data communicated with the first application via the user interface interactions with the first application (Sharifi et al., col. 38, lines 45-54. Here, the communicated data are previously captured screen images and associated timestamps.); and learning the task based on the determined input data of the plurality of features and communicated data (Sharifi et al., col. 38, lines 12-21.).

Sharifi et al., though, does not specifically disclose identifying, at the electronic device, a plurality of features including elements and icons on each display screen of the first application; and that the input data of each of the plurality of features is identified based on feature functional properties. Sharifi et al. (2) is cited to disclose identifying, at the electronic device, a plurality of features including elements and icons on each display screen of the first application (Sharifi et al. (2), para [0003]. And, Sharifi et al. (2), para [0032].); and the input data of each of the plurality of features is identified based on feature functional properties (Sharifi et al. (2), para [0032].). 
Several pieces of prior art also read on “executable task bytecode based on a sequence of semantic events”. These include US 20190187964 (Wyse et al.), para [0033]; US 20190079753 (Makkar), para [0056]; US 20190050273 (Tamir et al.), para [0053]; US 20180349105 (Makkar), para [0030]; US 20170344349 (He et al.), para [0034]; US 20170344349 (Dong), col. 6, lines 34-56; US 20160246623 (Ajila et al.), para [0032]; and US 20130036409 (Auerbach et al.), para [0039]. 
          However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“applying, at the electronic device, the command to a second application using from a bytecode executable that is based on a sequence of semantic events where each semantic event includes data providing a target user interface entry element, values of input data, priority in event sequence and type of event.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656